Case 1:19-cv-00084 Document1 Filed on 05/31/19 in TXSD Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF TEXAS
BROWNSVILLE DIVISION

UNITED STATES OF AMERICA,
Plaintiff,

V. CASE NO. 1:19-CV-00084

0.9987 ACRES OF LAND, MORE OR LESS,
SITUATE IN CAMERON COUNTY,
STATE OF TEXAS; AND SALVADOR J.
CASTILLO, et al.,

Defendants.

COP (CO? COr CO? GO? SO? WOR 60? COD OD COR 607 OD

COMPLAINT IN CONDEMNATION

1. This is a civil action brought by the United States of America at the request of the
Secretary of the Department of Homeland Security, through the Acquisition Program Manager,
Wall Program Management Office, U.S. Border Patrol Management Office Directorate, U.S.
Border Patrol, U.S. Customs and Border Protection, Department of Homeland Security, for the
taking of property under the power of eminent domain through a Declaration of Taking, and for
the determination and award of just compensation to the owners and parties in interest.

2. The Court has subject matter jurisdiction over this action pursuant to 28 U.S.C. §
1358.

3. The interest in property taken herein is under and in accordance with the authority

set forth in Schedule “A.”

4. The public purpose for which said interest in property is taken is set forth in
Schedule “B.”
5. The legal description and map or plat of land in which certain interests are being

 

acquired by the filing of this Complaint, pursuant to the Declaration of Taking, are set forth in

 

Page 1 of 2
ROE Complaint

 
 

 

Case 1:19-cv-00084 Document1 Filed on 05/31/19 in TXSD Page 2 of 2

Schedules “C” and “D.”

6. The interest being acquired in the property described in Schedules “C” and “D” is
set forth in Schedule “E.”

7. The amount of just compensation estimated for the property interest being acquired
is set forth in Schedule “F.”

8. The names and addresses of known parties having or claiming an interest in said
acquired property are set forth in Schedule “G.”

9. Local and state taxing authorities may have or claim an interest in the property by
reason of taxes and assessments due and eligible.

WHEREFORE, Plaintiff requests judgment that the interest described in Schedule “E” of
the property described in Schedules “C” and “D” be condemned, and that just compensation for
the taking of said interest be ascertained and awarded, and for such other relief as may be lawful
and proper.

Respectfully submitted,
RYAN K. PATRICK
United States Attorney
Southern District of Texas
By:  s/ Baltazar Salazar
Baltazar Salazar

Assistant United States Attorney

Attorney-in-Charge
S.D. Tex. ID No. 3135288
Texas Bar No. 24106385

UNITED STATES ATTORNEY’S OFFICE
SOUTHERN DISTRICT OF TEXAS

1701 W. Bus. Highway 83, Suite 600
McAllen, TX 78501

Telephone: (956) 992-9434

Facsimile: (956) 618-8016

E-mail: Baltazar.Salazar@usdoj.gov

Page 2 of 2
ROE Complaint
 

Case 1:19-cv-00084 Document 1-1 Filed on 05/31/19 in TXSD Page 1 of 1
CIVIL COVER SHEET

The JS 44 civil cover sheet and the information contained herein neither replace nor supplement the filing
provided by local rules of court. This form, approved by the Judicial Conference of the United States in
purpose of initiating the civil docket sheet. (SEE INSTRUCTIONS ON NEXT PAGE OF THIS FORM.)

I. (a) PLAINTIFFS

United States of America

JS 44 (Rev. 06/17)

and service of pleadings or other papers as required by law, except as
eptember 1974, is required for the use of the Clerk of Court for the

 

o RSE ERDAS EE LAND, MORE OR LESS, SITUATE IN CAMERON
COUNTY,STATE OF TEXAS; AND SALVADOR J. CASTILLO, et al.

County of Residence of First Listed Defendant Cameron
(IN U.S. PLAINTIFF CASES ONLY)

IN LAND CONDEMNATION CASES, USE THE LOCATION OF
THE TRACT OF LAND INVOLVED.

(b) County of Residence of First Listed Plaintiff
(EXCEPT IN U.S. PLAINTIFF CASES)
NOTE:

(c Attomeys (Firm Name, Address, and Telephone Number) Attorneys (If Known)
Baltazar Salazar, United States Attorney's Office, SDTX, 1701 West Bus.

Hwy. 83, Ste. 600, McAllen, TX 78501

 

 

 

 

   
 

 

  

 

 

 

 

 

 

 

 

 

 

Il. BASIS OF JURISDICTION (Place an “X" in One Box Only) HI. CITIZENSHIP OF PRINCIPAL PARTIES (Place an “X” in One Box for Plaintiff
(For Diversity Cases Only) and One Box for Defendant)
& 1 U.S. Government 0 3. Federal Question PTF DEF PTF DEF
Plaintiff (U.S. Government Not a Party) Citizen of This State 01 O 1 | Incorporated or Principal Place o4 04
of Business In This State
G2 US. Government O 4 Diversity Citizen of Another State O 2 © 2 Incorporated and Principal Place o5 O85
Defendant (Indicate Citizenship of Parties in Item II) ‘ of Business In Another State
Citizen or Subject of a O 3 O 3 Foreign Nation o6 6
Foreign Country
IV. NATURE OF SUIT (Piace an “Xx” in One Box Only) Click here for: Nature of Suit Code Descriptions.
LZ = CONTRACT: coe TORTS = FORFEITURE/PENALTY {= BANKRUPTCY: | OTHER STATUTES
0 110 Insurance PERSONAL INJURY PERSONAL INJURY | 625 Drug Related Seizure C422 Appeal 28 USC 158 O 375 False Claims Act
© 120 Marine O 310 Airplane © 365 Personal Injury - of Property 21 USC 881 ]|0 423 Withdrawal O 376 Qui Tam (31 USC
G 130 Miller Act 0 315 Airplane Product Product Liability 0 690 Other 28 USC 157 3729(a))
0 140 Negotiable Instrument Liability O 367 Health Care/ 1 400 State Reapportionment
0 150 Recovery of Overpayment | 320 Assault, Libel & Pharmaceutical PROPERTY RIGHTS © -] 0) 410 Antitrust
& Enforcement of Judgment Slander Personal Injury 3 820 Copyrights OC) 430 Banks and Banking
C1 151 Medicare Act C7 330 Federal Employers’ Product Liability C1 830 Patent © 450 Commerce
0 152 Recovery of Defaulted Liability © 368 Asbestos Personal 835 Patent - Abbreviated C1 460 Deportation
Student Loans C1 340 Marine Injury Product New Drug Application | 470 Racketeer Influenced and
(Excludes Veterans) (7 345 Marine Product Liability OC 840 Trademark Corrupt Organizations
0 153 Recovery of Overpayment Liability PERSONAL PROPERTY : LABOR =. fe LSE | 480 Consumer Credit
of Veteran’s Benefits (1 350 Motor Vehicle - 0 370 Other Fraud 0 710 Fair Labor Standards O 861 HIA (1395ff) 1 490 Cable/Sat TV
0 160 Stockholders’ Suits (J 355 Motor Vehicle GO 371 Truth in Lending Act 862 Black Lung (923) 1 850 Securities/Commodities/
O 190 Other Contract Product Liability 0 380 Other Personal 0 720 Labor/Management 11 863 DIWC/DIWW (405(g)) Exchange
CG 195 Contract Product Liability | 360 Other Personal Property Damage Relations O 864 SSID Title XVI 1 890 Other Statutory Actions
O 196 Franchise Injury C1 385 Property Damage 0 740 Railway Labor Act O 865 RSI (405(g)) O 891 Agricultural Acts
(1) 362 Personal Injury - Product Liability 0 751 Family and Medical 0 893 Environmental Matters
Medical Malpractice __ Leave Act (7 895 Freedom of Information
[2s REAL PROPERTY ©.) [5 CIVIL RIGHTS "|: PRISONER PETITIONS “| 790 Other Labor Litigation FEDERAL TAX SUITS | Act
&X 210 Land Condemnation 0 440 Other Civil Rights Habeas Corpus: 0 791 Employee Retirement CF 870 Taxes (U.S. Plaintiff 41 896 Arbitration
O 220 Foreclosure 0 441 Voting 0 463 Alien Detainee Income Security Act or Defendant) CF 899 Administrative Procedure
1 230 Rent Lease & Ejectment OC 442 Employment C1 510 Motions to Vacate © 871 IRS-Third Party Act/Review or Appeal of
O 240 Torts to Land 7 443 Housing/ Sentence 26 USC 7609 Agency Decision
© 245 Tort Product Liability Accommodations O 530 General (1 950 Constitutionality of
290 All Other Real Property Cl 445 Amer, w/Disabilities - | 535 Death Penalty IMMIGRATION State Statutes
Employment Other: © 462 Naturalization Application
C446 Amer. w/Disabilities - | 540 Mandamus & Other [0 465 Other Immigration
Other O $50 Civil Rights Actions
C448 Education 1 555 Prison Condition
. 1 560 Civil Detainee -
Conditions of
Confinement

 

 

 

 

 

 

V. ORIGIN (Place an “X” in One Box Only)

 

1 Original 112 Removed from f 3  Remanded from O 4 Reinstatedor © 5 Transferred from © 6 Multidistrict O 8 Multidistrict
Proceeding State Court Appellate Court Reopened Another District Litigation - Litigation -
(specify) Transfer Direct File
Cite the U.S. Civil Statute under which you are filing (De not cite jurisdictional statutes unless diversity):
28 U.S.C, 1358

 

vi. CAUSE OF ACTION

Brief description of cause:

Land Condemnation proceeding for Right of Entry (ROE) to Survey and Conduct Testing

 

 

 

 

 

 

VI. REQUESTED IN 1 CHECK IF THIS IS A CLASS ACTION DEMAND $ CHECK YES only if demanded in complaint:
COMPLAINT: UNDER RULE 23, F.R.Cv.P. JURY DEMAND: Yes INo
VU. RELATED CASE(S)
‘See ins lions):
IF ANY (See instructions): ap DOCKET NUMBER
DATE SIGNATURE OF ATTORNEY OF RECORD
05/31/2019 s/ Baltazar Salazar
FOR OFFICE USE ONLY
RECEIPT # AMOUNT APPLYING IFP JUDGE MAG. JUDGE

 
Case 1:19-cv-00084 Document 1-2 Filed on 05/31/19 in TXSD Page 1 of 2

 

 

SCHEDULE

 

 

 

 
Case 1:19-cv-00084 Document 1-2 Filed on 05/31/19 in TXSD Page 2 of 2

SCHEDULE A

AUTHORITY FOR THE TAKING

The property is taken under and in accordance with 40 U.S.C. §§ 3113 and 3114,

which authorize the condemnation of land and the filing of a Declaration of Taking; the

 

Act of Congress approved September 30, 1996, as Public Law 104-208, Division C,

 

Section 102, 110 Stat. 3009-546, 3009-554-55, as amended and codified at 8 U.S.C. §
1103(b) & note; and the Act of Congress approved March 23, 2018, as Public Law 115-

141, div. F, tit. II, 132 Stat. 348, which appropriated the funds that shall be used for the

 

taking.

 

 
 

 

 

 

Case 1:19-cv-00084 Document 1-3 Filed on 05/31/19 in TXSD Page 1 of 2

SCHEDULE
 

Case 1:19-cv-00084 Document 1-3 Filed on 05/31/19 in TXSD Page 2 of 2

SCHEDULE B

PUBLIC PURPOSE

The public purpose for which said property is taken is to conduct surveying, testing,
and other investigatory work needed to plan the proposed construction of roads, fencing,
vehicle barriers, security lighting, cameras, sensors, and related structures designed to help

secure the United States/Mexico border within the State of Texas.
 

 

Case 1:19-cv-00084 Document 1-4 Filed on 05/31/19 in TXSD Page 1 of 2

SCHEDULE

 

 
Case 1:19-cv-00084 Document 1-4 Filed on 05/31/19 in TXSD Page 2 of 2

SCHEDULE C
LEGAL DESCRIPTION
Cameron County, Texas
Tract: RGV-HRL-7528
Owner: Salvador J. Castillo, e¢ ux.

Acres: 0.9987

As identified in the Special Warranty Deed with Vendor’s Lien, Document #: 2014-
28771, recorded August 15, 2014 in the Deed Records of Cameron County:

LOT TWELVE (12) AND THIRTEEN (13), BLOCK TWO (2), GEM ESTATES II, AN
ADDITION TO THE CITY OF BROWNSVILLE, CAMERON COUNTY, TEXAS,
ACCORDING TO THE MAP OR PLAT THEREOF RECORDED IN CABINET I, SLOT
2252-A, MAP RECORDS OF CAMERON COUNTY, TEXAS.

Commonly known as: 7549 Halo Avenue South, Brownsville, TX 78520

Tract: RGV-HRL-7528

 

 
Case 1:19-cv-00084 Document 1-5 Filed on 05/31/19 in TXSD Page 1 of 2

SCHEDULE

 

 

 

 
 

Case 1:19-cv-00084 Document 1-5 Filed on 05/31/19 in TXSD Page 2 of 2

SCHEDULE D
MAP or PLAT

 

Border Infrastructure Project- HRL-7500s © RG Sector / Cameron County

 

 

 

 

LAND TO BE CONDEMNED

Tract: RGV-HRL-7528
Owner: Salvador J. Castillo, et ux.
Acreage: 0.9987

* The case caption identifies acreage for the entire parent tract; access to the entire parent

tract may be necessary to complete a survey of the proposed tract outlined in red on the
map above.

 
Case 1:19-cv-00084 Document 1-6 Filed on 05/31/19 in TXSD Page 1 of 2

SCHEDULE |

 

 

 
 

 

Case 1:19-cv-00084 Document 1-6 Filed on 05/31/19 in TXSD Page 2 of 2

SCHEDULE E
ESTATE TAKEN

Cameron County, Texas

Tract: RGV-HRL-7528
Owner: Salvador J. Castillo, et ux.
Acres: 0.9987

The estate taken is a temporary, assignable easement beginning on the date
possession is granted to the United States and ending 12 months later, consisting of the
right of the United States, its agents, contractors, and assigns to enter in, on, over and across
the land described in Schedule C to survey, make borings, and conduct other investigatory
work for the purposes described in Schedule B and to access adjacent lands; including the
right to trim or remove any vegetative or structural obstacles that interfere with said work;
reserving to the landowners, their successors and assigns all right, title, and privileges as
may be used and enjoyed without interfering with or abridging the rights hereby acquired;
subject to minerals and rights appurtenant thereto, and to existing easements for public

roads and highways, public utilities, railroads and pipelines.

 

 
Case 1:19-cv-00084 Document 1-7 Filed on 05/31/19 in TXSD Page 1 of 2

 

SCHEDULE

   
 

 

 

Case 1:19-cv-00084 Document 1-7 Filed on 05/31/19 in TXSD_ Page 2 of 2

SCHEDULE F

ESTIMATE OF JUST COMPENSATION

The sum estimated as just compensation for the land being taken is ONE HUNDRED
DOLLARS AND NO/100 ($100.00), to be deposited herewith in the Registry of the Court
for the use and benefit of the persons entitled thereto; and, an additional sum determined
at the conclusion of the temporary estate described in Schedule E to constitute actual

damages, if any.
 

 

 

 

Case 1:19-cv-00084 Document 1-8 Filed on 05/31/19 in TXSD Page 1 of 2

SCHEDULE
 

Case 1:19-cv-00084 Document 1-8 Filed on 05/31/19 in TXSD Page 2 of 2

SCHEDULE G

INTERESTED PARTIES

The following table identifies all persons who have or claim an interest in the property
condemned and whose names are now known, indicating the nature of each person’s
property interest(s) as indicated by references in the public records and any other
information available to the United States. See Fed. R. Civ. P. 71.1(c).

 

Interested Parties

Reference

 

Salvador J. Castillo
7549 Halo Drive
Brownsville, Texas 78520-3812

Yvette Arroyo
7549 Halo Drive
Brownsville, Texas 78520-3812

 

 

RGV-HRL-7528

August 15, 2014 — Special Warranty Deed
with Vendor’s Lien Document #2014-
28771, Volume 20373, Page 55; Deed
Records of Cameron County

RGV-HRL-7528
Homeowner in actual possession of the

property.

 

 

 
